        Case 1:20-cv-02262-EGS Document 144-4 Filed 11/25/20 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


THERESA RICHARDSON et al.,

                         Plaintiffs,
                                                     Civil Case No. 1:20-cv-02262 (EGS)
            v.

DONALD J. TRUMP, in his official
capacity as President of the United States, et
al.,

                         Defendants.


                                       [PROPOSED] ORDER
        It is hereby ORDERED that Defendants’ Motion To Dismiss Plaintiffs’ Complaint As

Moot Or, In The Alternative, To Dissolve The Preliminary Injunction (Dkt. No. 140) is DENIED

in its entirety; and it is further

        ORDERED that Defendants shall produce to Plaintiffs, on or before December ___,

2020, any and all documents including emails, letters and personal notes, created by, sent to,

received by or copied to Defendant Louis DeJoy, or anyone acting on his behalf or at his

direction regarding the Order issuing a preliminary injunction against Defendants in this action

(ECF No. 64) and/or the Orders issuing similar injunctions in the three related cases pending

before this Court (collectively, the “Preliminary Injunctions”). (See Order, State of New York v.

Trump, No. 20-cv-02340 (EGS) (D.D.C. Sept. 27, 2020), ECF No. 51; Order, Vote Forward v.

DeJoy, No. 20-cv-02405 (EGS) (D.D.C. Sept. 28, 2020), ECF No. 31; Order, NAACP v. USPS,

No. 20-cv-02295 (EGS) (D.D.C. Oct. 10, 2020), ECF No. 31) including but not limited to

implementation or criticism of the Preliminary Injunctions; and it is further
       Case 1:20-cv-02262-EGS Document 144-4 Filed 11/25/20 Page 2 of 2




       ORDERED that Defendant Louis DeJoy shall appear before this Court on

__________________, 2020 at ________________a.m./p.m., then and there to show cause why

he should not be held in contempt for failing to direct Defendant United States Postal Service

(“USPS”) to immediately and fully implement the Preliminary Injunctions enjoining Defendants

from enforcing USPS’s Late/Extra Trips Policy and directing Defendants to authorize all

overtime necessary to ensure the timely delivery of Election Mail.

SO ORDERED.

                                                    _______________________________
                                                    UNITED STATES DISTRICT JUDGE
Dated: __________________




                                                2
